

115 HR 2067 IH: Cents and Sensibility Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2067IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Stivers (for himself, Mrs. Beatty, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to save the American taxpayers money by immediately altering
			 the metallic composition of the one-cent, five-cent, dime, and quarter
			 dollar coins, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cents and Sensibility Act. 2.Composition of circulating coins (a)Steel coins requiredSection 5112 of title 31, United States Code, is amended by adding at the end the following new subsection:
				
					(w)Composition of circulating coins
 (1)In generalNotwithstanding any other provision of law, the one-cent, five-cent, dime, and quarter dollar coins produced for circulation and issue shall—
 (A)be produced primarily of steel; and (B)meet such other specifications as the Secretary may determine to be appropriate.
 (2)TreatmentThe one-cent, five-cent, dime, and quarter dollar coins produced for circulation and issue shall be treated in such a manner that the appearance of the coins, both when new and after they have been in circulation, is similar to the one-cent, five-cent, dime, and quarter dollar coins, respectively, produced before the date of the enactment of this subsection.
						(3)Buy American steel requirement
 (A)In generalNotwithstanding any other provision of law, the Secretary shall, in minting one-cent, five-cent, dime, and quarter dollar coins produced for circulation and issue, only use steel produced in the United States.
 (B)ExceptionSubparagraph (A) shall not apply if the Secretary finds, and publishes in the Federal Register the basis of such finding, that—
 (i)applying subparagraph (A) would be inconsistent with the public interest; or (ii)an adequate supply of an appropriate grade of steel is not produced in the United States in sufficient and reasonably available quantities..
 (b)Conversion to new coin specificationsIn setting specifications under section 5112(w) of title 31, United States Code, as added by subsection (a), the Secretary of the Treasury shall not set specifications that would—
 (1)require more than 1 change to coin-accepting and coin-handling equipment to accommodate all coins produced pursuant to such subsection;
 (2)facilitate or allow the use of a coin with a lesser value produced by another country, or the use of any token or other easily or regularly produced metal device of minimal value, in the place of a circulating coin produced by the Secretary; or
 (3)require non-trivial changes to coin-accepting or coin handling equipment to easily accommodate continued co-circulation of both coins produced with the new specifications under such subsection and coins produced on or before the date that is the end of the 90-day period beginning on the date of the enactment of this Act.
				(c)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply to all one-cent, five-cent, dime, and quarter dollar coins produced for circulation and issued after the end of the 90-day period beginning on the date of the enactment of this Act.
 (2)ExceptionThe Secretary of the Treasury may produce numismatic versions of the one-cent, five-cent, dime, and quarter dollar coins either in the composition specified in section 5112(w) of title 31, United States Code, as added by subsection (a), or in forms and materials similar to those the Secretary produced before the date of the enactment of this Act.
 3.Technical and conforming amendmentsSection 5112 of title 31, United States Code, is amended— (1)in subsection (b), by striking the first, second, third, fourth, sixth, seventh, eighth, and tenth sentences; and
 (2)by amending subsection (c) to read as follows:  (c)Weight of the one-Cent coinThe Secretary may prescribe the weight of the one-cent coin that the Secretary determines is necessary to ensure an adequate supply of one-cent coins to meet the needs of the United States..
			